Citation Nr: 0812401	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-39 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to January 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the above claim. 

The appellant was scheduled to appear for a hearing before a 
Veterans Law Judge in March 2008; however, she failed to 
appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran died in March 2002, and 
according to his death certificate, which was certified by 
Eddie L. Whitehead, M.D., he died of respiratory failure due 
to, or as a consequence of metastatic pancreatic carcinoma, 
"MIS. to lungs, liver."  There is no indication from the 
claims file that, at the time of his death, the veteran was 
service connected for any disability.  The appellant now 
claims that the veteran's death was caused by Agent Orange 
exposure during his service in Vietnam.  

In October 2002, Dr. Whitehead submitted a letter stating 
that 1) the veteran was in his medical care during the 
illness leading to his death, 2) the veteran died from cancer 
metastasis involving the lungs, liver, and pancreas, and, 3) 
the lungs were most involved leading to the veteran's 
respiratory failure.  Dr. Whitehead did not provide any 
reasons or bases for this conclusion.  No other treatment 
records from Dr. Whitehead have been associated with the 
claims file.  Also of record is Cytology Report dated in 
March 2002 showing a diagnosis of carcinoma, most consistent 
with pancreaticobiliary primary. 

Additionally, a February 2004 letter from the Georgia Cancer 
Specialists has been associated with the claims file, stating 
that, 

Having monitored the life and death of [the veteran], it 
is my professional opinion that the causes listed for 
death on his death certificate, were more than likely 
manifested by his duty in Vietnam and exposure to Agent 
Orange.

This opinion, however, appears to be incomplete insofar as 
the signature line is illegible and the letter itself fails 
to indicate that the veteran's medical or military history 
had been reviewed before the opinion was rendered, or to 
provide any other basis for the opinion.  Further, no 
treatment records from the Georgia Cancer Specialists have 
been associated with the veteran's claims file to support 
this opinion.  

Complete treatment records from both Dr. Whitehead and the 
Georgia Cancer Specialists should be obtained before the 
Board renders a decision in this case.  The veteran was also 
hospitalized at Emory Northlake Regional Hospital at the time 
of his death, and these records should be obtained.

Additionally, a VA medical opinion is necessary in this case 
to clarify the cause of the veteran's death.  Further, the 
veteran's complete service personnel records should be 
obtained on remand.  

Finally, in March 2003, the RO attempted to provide the 
appellant with adequate notice of the elements necessary to 
substantiate her claim for benefits; however, the letter did 
not include a statement of the conditions, if any, for which 
the veteran was service connected at the time of his death, 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, or an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Given the deficiencies 
in the March 2003 letter, notice compliant with 38 U.S.C.A. § 
5103(a) and the holding in Hupp v. Nicholson, 21 Vet. App. 
342 (2007) should be issued before the Board renders a 
decision in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant notice of (1) the 
fact that the veteran was not service 
connected, nor had any pending service 
connection claims, at the time of his 
death; and (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  

2.  Ask the appellant to identify all 
medical care providers that treated the 
veteran for cancer during his lifetime, 
and make arrangements to obtain these 
records.  This should include efforts to 
obtain the veteran's complete treatment 
records from Eddie L. Whitehead, M.D., the 
Georgia Cancer Specialists, Emory 
Northlake Regional Hospital, and DeKalb 
Medical Center.

3.  Make arrangements to obtain the 
veteran's complete service personnel 
records.

4.  Thereafter, arrange for a VA 
specialist in oncology to review the 
claims folder and provide an opinion on 
the following:

What was the primary tumor/site of origin 
of the veteran's cancer?  Concerning the 
cancer of the lung, was this a primary 
site, or a metastasis?

The doctor should also provide an opinion 
concerning whether it is at least as 
likely as not that any of the veteran's 
cancers (i.e., of the pancreas, primary 
bile duct, lung, liver) were related to 
service, including exposure to herbicides.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

5.  Finally, readjudicate the appellant's 
claim on appeal.  If the claim remains 
denied, provide the appellant and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

